Title: From Thomas Jefferson to Francis Peyton, 31 March 1802
From: Jefferson, Thomas
To: Peyton, Francis


            Dear Sir
              Washington Mar. 31. 1802.
            The commission of the peace for the county of Alexandria stands thus. George Gilpin, Wm. Fitzhugh, Francis Peyton, Richd. Conway, Elisha Cullen Dick Cha. Alexander, George Taylor Jonah Thompson, Abraham Faw, John Herbert, Alexr Smith, Cuthbert Powell, Peter Wise junr. Jacob Houghman & Thomas Darne. as these commissions expire with the end of the present session of Congress, I have given in their names to the Senate for permanent appointment. but it occurring that some of them may have resigned or refused to qualify in which case it would be necessary to withdraw their names & substitute others before the Senate, I take the liberty of troubling you to satisfy yourself if any & who have resigned or not qualified, and in that case to recommend to me others in their place. if among those who have not qualified there be any whom it would be desireable to continue, perhaps you could know of them whether they will qualify if appointed. but if they are as well out as in, then let us avail ourselves of the opportunity of putting in such good republican characters as you will be so kind as to recommend to me. as I am desirous to send in the new nominations to the Senate by Monday at farthest, I must press on your goodness to give me the necessary information by that day. Accept my best wishes & salutations.
            Th: Jefferson
           